Citation Nr: 1638773	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder.

2.  Entitlement to service connection for dementia, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1989.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A copy of the transcript of this hearing has been associated with the claims file.

This case was previously remanded by the Board, in February 2015, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the issues on appeal for additional development.  Specifically, the remand requested that the AOJ schedule the Veteran for a VA medical examination to determine the nature and etiology of any acquired psychiatric disorder and dementia.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the RO did not undertake reasonable efforts to properly notify the Veteran about scheduling a VA examination.  Specifically, a May 2015 VA notice letter explained that the VA medical facility located nearest to the Veteran would schedule him for a VA examination.  The letter informed the Veteran that he would be notified of the date, time, and place of the examination.  However, on or about May 15, 2015, this letter was returned to the RO as "not deliverable as addressed" and "unable to forward."  Compensation and Pension Exam Inquiry reports dated in March and April 2016, noting a different address for the Veteran, reflect that requests for a "DBQ PSYCH Mental disorders" examination and medical opinion were initiated on May 5, 2015, and March 21, 2016, but both requests were subsequently cancelled due to the Veteran's failure to RSVP.  In a June 2016 letter, the Veteran's representative stated that the Veteran was unaware of any scheduled examination and wished to be scheduled for a new examination.  

VA regulations provide that when a claimant, without good cause, fails to report for an examination, action shall be taken, to include rating based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).  The Veteran, through his representative, stated that he failed to report for examination because he was unaware of having been scheduled for one.  In addition, the record indicates that the Veteran did not receive the original May 2015 notice about scheduling an examination, as the letter was returned to the sender.  Subsequent contact actions utilized a different address, but do not reflect that contact was established with the Veteran.  For these reasons, the Board will resolve reasonable doubt in the Veteran's favor and find that good cause has been shown for his failure to report for a VA medical examination.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  As a result, remand is required to schedule a new VA examination. 

In addition, this matter must be remanded to obtain relevant private medical records.  At the August 2013 VA hearing, the Veteran testified to receiving treatment at the Family Service League of Bay Shore, beginning in 2010.  The Veteran also submitted a VA Form 21-4142 in May 2001, listing treatment for 

bipolar disorder at King's Park Psychiatric Center from 1990 to 1993, and at Eastern Long Island Hospital in 1994.  However, documentation of such private treatment is not part of the record, and there is no indication that efforts were made by the RO to obtain these records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

Finally, with respect to the Veteran's claim for service connection for dementia, to include as secondary to an acquired psychiatric disorder, the Board notes that service connection for an acquired psychiatric disorder has not been established, and the Veteran's claim for such is being remanded at this time.  To the extent that, under the theory of secondary service connection, the Veteran's claim for service connection for dementia is dependent on the outcome of his claim for an acquired psychiatric disorder, the claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the claim for service connection for dementia must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from the Family Service League of Bay Shore, King's Park Psychiatric Center, and Eastern Long Island Hospital.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include bipolar affective disorder, and the nature and etiology of any dementia.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should address the following questions:

(a)  The examiner is asked to determine whether the Veteran has an acquired psychiatric disability, to include bipolar affective disorder.  If such disability is diagnosed, then the examiner is requested to offer an opinion as to whether any acquired psychiatric disability clearly and unmistakably (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) preexisted the Veteran's entrance into service in December 1988.  If so, identify such clear and unmistakable evidence or medical principle that makes it so.  

(b)  If the examiner answers the first question in the affirmative, then the examiner should determine whether any psychiatric disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

(c)  If the examiner concludes that a psychiatric disorder did not clearly and unmistakably preexist entry into service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of the onset and continuity of symptoms, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and character of the disability found.  The examiner is asked to specifically discuss the lay evidence from the Veteran and his stepmother that he did not have any psychiatric treatment and/or diagnoses prior to entering service.  

(d)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosis of dementia is the result of or otherwise related to the Veteran's active service. 

If the VA examiner concludes that the Veteran has an acquired psychiatric disorder that is related to his active service, an opinion must be provided addressing whether any diagnosis of dementia is at least as likely as not (50 percent or greater probability) (a) caused by, or (b) aggravated by, the acquired psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




